Title: The President of Congress to the American Commissioners, 20 May 1784
From: President of Congress
To: American Commissioners


        
          Gentlemen,
          Annapolis May 20th 1784
        
        I have the Honor to transmit to you the following Acts of Congress relating to the formation of commercial Treaties &c viz—
        N1. Letter to the Ministers plenipotentiary at the Courts of Versailles and Madrid dated 17th of October 1780—
        N2. Instructions to the Ministers of the United States for making Peace with Great Britain dated May 30th 1783
        N3. Instructions to the Ministers plenipotentiary of the United States of America at the Court of Versailles empowered to negotiate a Peace &c. dated the 29th of October 1783, May 7th. 1784 & May 11th 1784.—
        N4. Instructions to the Ministers of the United States at the Court of Madrid dated May 3d 1784.
        I also transmit to you the Papers relating to the detention of the Schooner Nancy referred to in the Instruction of May 11th 1784.
        I have the honor to be with the greatest Respect and Esteem / your Obident & humble Servant
        
          Thomas Mifflin
        
      